                                          Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 1 of 39




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      COLIN SCHOLL, et al.,
                                                                                        Case No. 20-cv-05309-PJH
                                  8                    Plaintiffs,

                                  9              v.                                     ORDER GRANTING IN PART AND
                                                                                        DENYING IN PART MOTION FOR
                                  10     STEVEN MNUCHIN, et al.,                        SUMMARY JUDGMENT AND
                                                                                        DENYING MOTION FOR STAY
                                  11                   Defendants.
                                                                                        Re: Dkt. Nos. 54, 58
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court are defendants Steven Mnuchin, Charles Rettig, the U.S.

                                  15   Department of the Treasury, the U.S. Internal Revenue Service (“IRS”), and the United

                                  16   States of America’s (collectively “defendants”) motion for stay of preliminary injunction

                                  17   pending appeal (Dkt. 58, “Mtn.”) and plaintiffs Colin Scholl and Lisa Strawn’s (“plaintiffs”)

                                  18   motion for summary judgment, (Dkt. 54, “MSJ”). The matters are fully briefed and

                                  19   suitable for resolution without oral argument. Having read the parties’ papers and

                                  20   carefully considered their arguments and the relevant legal authority, and good cause

                                  21   appearing, the court rules as follows.

                                  22                                         BACKGROUND

                                  23          On August 1, 2020, plaintiffs filed a complaint (“Compl.”) in this class action

                                  24   asserting three causes of action: (1) violation of the Administrative Procedure Act

                                  25   (“APA”), 5 U.S.C. § 706(1); (2) violation of the APA, 5 U.S.C. §§ 702, 706(2); and

                                  26   (3) violation of the CARES Act, 26 U.S.C. § 6824, and the Little Tucker Act, 28 U.S.C.

                                  27   § 1346(a)(2). Dkt. 1. On August 4, 2020, plaintiffs filed a motion for preliminary

                                  28   injunction, motion for class certification, and motion to appoint co-lead counsel. Dkt. 8.
                                           Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 2 of 39




                                  1    On September 24, 2020, the court granted plaintiffs’ motions, provisionally certified a

                                  2    class, and entered a preliminary injunction. Dkt. 50.

                                  3           Defendants are responsible for administering economic impact payments (“EIP”)

                                  4    to eligible individuals pursuant to the Coronavirus Aid, Relief, and Economic Security Act

                                  5    (the “CARES Act” or the “Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020), which was

                                  6    signed into law on March 27, 2020. Plaintiffs are incarcerated and formerly incarcerated

                                  7    individuals who did not receive payments and members of the class are all similarly

                                  8    situated persons who are or were incarcerated, otherwise met the criteria to receive an

                                  9    EIP under the CARES Act but did not receive an EIP. Compl. ¶¶ 4–5, 33.

                                  10          The CARES Act, codified in part at section 6428 of the Internal Revenue Code, 26

                                  11   U.S.C. § 6428, establishes a tax credit for eligible individuals in the amount of $1,200

                                  12   ($2,400 if filing a joint return), plus $500 multiplied by the number of qualifying children.
Northern District of California
 United States District Court




                                  13   26 U.S.C. § 6428(a).1 For purposes of the Act, an eligible individual is defined as “any

                                  14   individual” other than (1) any nonresident alien individual, (2) any individual who is

                                  15   allowed as a dependent deduction on another taxpayer’s return, and (3) an estate or

                                  16   trust. § 6428(d). The EIP is an advance refund of the subsection (a) tax credit and

                                  17   subsection (f) describes the mechanism for implementing the advance refund.

                                  18   Paragraph (1) of subsection (f) provides that “each individual who was an eligible

                                  19   individual for such individual’s first taxable year beginning in 20192 shall be treated as

                                  20   having made a payment against the tax imposed by chapter 1 for such taxable year in an

                                  21   amount equal to the advance refund amount for such taxable year.” § 6428(f)(1).

                                  22          Paragraph (3) of subsection (f) requires the IRS to “refund or credit any

                                  23   overpayment attributable to this section as rapidly as possible.” § 6428(f)(3).

                                  24   Additionally, Congress provided that “[n]o refund or credit shall be made or allowed

                                  25   under this subsection after December 31, 2020.” Id. The CARES Act also has a

                                  26   reconciliation

                                  27
                                       1
                                         A more complete description of the Act can be found in the court’s prior order. Dkt. 50
                                       at 2–4.
                                  28
                                       2
                                         The Act permits the IRS to use other information besides a taxpayer’s 2019 tax returns
                                       including 2018 returns. See § 6428(f)(5).
                                                                                    2
                                           Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 3 of 39




                                  1    provision between the advance refund and the tax credit such that if a taxpayer receives

                                  2    an advance refund of the tax credit then the amount of the credit is reduced by the

                                  3    aggregate amount of the refund. § 6428(e).

                                  4           Three days after the President signed the CARES Act, the IRS issued a news

                                  5    release explaining that the agency would calculate and automatically issue an EIP to

                                  6    eligible individuals. Declaration of Yaman Salahi (“Salahi Decl.”), Dkt. 55, Ex. 1 at 1.

                                  7    Though not required to do so by the Act, the IRS established an online portal for

                                  8    individuals who are not typically required to file federal income tax returns (e.g., because

                                  9    an individual’s income is less than $12,200), which allows those non-filers to enter their

                                  10   information to receive an EIP. Id., Ex. 2. Individuals who use the non-filer online portal

                                  11   have until October 15, 20203 to register in order to receive the EIP by the December 31,

                                  12   2020 deadline imposed by the CARES Act. Id., Ex. 3.
Northern District of California
 United States District Court




                                  13          On May 6, 2020, the IRS published responses to “Frequently Asked Questions”

                                  14   (“FAQ”) on the IRS.gov website. Id., Ex. 4. Question 15 asked “Does someone who is

                                  15   incarcerated qualify for the Payment [i.e., an EIP]?” The IRS responded:

                                  16                 A15. No. A Payment made to someone who is incarcerated
                                                     should be returned to the IRS by following the instructions
                                  17                 about repayments. A person is incarcerated if he or she is
                                                     described in one or more of clauses (i) through (v) of Section
                                  18                 202(x)(1)(A) of the Social Security Act (42 U.S.C. § 402
                                                     (x)(1)(A)(i) through (v)). For a Payment made with respect to a
                                  19                 joint return where only one spouse is incarcerated, you only
                                                     need to return the portion of the Payment made on account of
                                  20                 the incarcerated spouse. This amount will be $1,200 unless
                                                     adjusted gross income exceeded $150,000.
                                  21

                                  22   Id. On June 18, 2020, the IRS updated its internal procedures manual to reflect the

                                  23   policy stated in response to the FAQ. Id., Ex. 5.

                                  24          On June 30, 2020, the Treasury Inspector General for Tax Administration

                                  25   (“TIGTA”) issued a report on the interim results of the 2020 filing season, including results

                                  26

                                  27   3
                                        The IRS later extended this deadline to November 21, 2020 with respect to the online
                                  28   portal, (Dkt. 67 at 6) and this court extended the postmark deadline to October 30, 2020
                                       with respect to mailed paper returns, (Dkt. 69 at 7–8).
                                                                                     3
                                           Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 4 of 39




                                  1    of an audit on the IRS’s issuance of the EIPs. Id., Ex. 6. The TIGTA noted that on April

                                  2    10, 2020 the IRS issued 81.4 million CARES Act payments and some of those payments

                                  3    were sent to incarcerated individuals and deceased individuals. Id. at 4.4 At the time, the

                                  4    TIGTA notified IRS management of its concern regarding the issuance of such payments

                                  5    to incarcerated individuals. The report then stated “IRS management noted that

                                  6    payments to these populations of individuals were allowed because the CARES Act does

                                  7    not prohibit them from receiving a payment. However, the IRS subsequently changed its

                                  8    position, noting that individuals who are prisoners or deceased are not entitled to an EIP.”

                                  9    Id. at 5. The IRS provided taxpayer identification numbers of incarcerated individuals to

                                  10   the Bureau of Fiscal Service5 (“BFS”) and requested that BFS remove those individuals

                                  11   from subsequent payments issued on May 1, 2020 and May 8, 2020. Id. There were no

                                  12   payments to incarcerated individuals in these later tranches.
Northern District of California
 United States District Court




                                  13          TIGTA calculated that the April 10th disbursement sent 84,861 payments totaling

                                  14   approximately $100 million to incarcerated individuals. Id. at 6, fig. 3. In response to

                                  15   these already issued payments, the IRS issued guidance, as reflected in the FAQ, that

                                  16   individuals who received a direct deposit payment in error should repay the advance

                                  17   refund by submitting a personal check or money order to the IRS. Id. at 6. Individuals

                                  18   who received a paper EIP check were instructed to return the voided check to the IRS.

                                  19   Id. Further, plaintiffs cite news stories reporting that the IRS took proactive steps to

                                  20   intercept and retrieve the April 10th payments such as directing state corrections

                                  21   departments to intercept payments made to incarcerated individuals and return them to

                                  22   the IRS. Id., Ex. 7.

                                  23          As part of the order granting plaintiffs’ motion for preliminary injunction, the court

                                  24   enjoined defendants from withholding benefits pursuant to the CARES Act from plaintiffs

                                  25   or any class member on the sole basis of their incarcerated status. Dkt. 50 at 44. The

                                  26

                                  27
                                       4
                                         Pin citations to the TIGTA’s report refer to the report’s original page numbers and not
                                       the electronically stamped ECF number on the exhibit.
                                       5
                                  28     The BFS is an agency of the Department of the Treasury that issues payments,
                                       including the EIPs, on behalf of the IRS. Salahi Decl., Ex. 6 at 3 n.5.
                                                                                       4
                                            Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 5 of 39




                                  1    court ordered defendants to reconsider payments to those who would otherwise be

                                  2    entitled to an EIP based on their 2018 or 2019 tax returns but did not receive the

                                  3    payment on the sole basis of their incarcerated status. Id. The court also ordered

                                  4    defendants to reconsider any claim filed through the online non-filer tool, described

                                  5    below, for those claims that were previously denied on the sole basis of the claimant’s

                                  6    incarcerated status. Id. The court set a thirty-day deadline for each reconsideration. Id.

                                  7            On October 1, 2020, defendants filed an appeal of the court’s preliminary

                                  8    injunction order and also filed the present motion for stay of the preliminary injunction

                                  9    pending the appeal. Plaintiffs filed a motion for summary judgment on their two APA

                                  10   claims. The court consolidated briefing on these two motions. Dkt. 62.

                                  11                                           DISCUSSION

                                  12   A.      Legal Standard
Northern District of California
 United States District Court




                                  13           1.    Motion for Stay

                                  14           Granting a stay pending appeal is “an exercise of judicial discretion.” Virginian Ry.

                                  15   Co. v. United States, 272 U.S. 658, 672 (1926). The party requesting a stay bears the

                                  16   burden of convincing a court to exercise that discretion. Nken v. Holder, 556 U.S. 418,

                                  17   433–34 (2009). In deciding whether to grant a stay, the court must consider “(1) whether

                                  18   the stay applicant has made a strong showing that he is likely to succeed on the merits;

                                  19   (2) whether the applicant will be irreparably injured absent a stay; (3) whether issuance of

                                  20   the stay will substantially injure the other parties interested in the proceeding; and (4)

                                  21   where the public interest lies.” Id. at 426 (quotation omitted). The first two stay factors

                                  22   are “the most critical.” Lair v. Bullock, 697 F.3d 1200, 1204 (9th Cir. 2012). “[T]he last

                                  23   two are reached only ‘[o]nce an applicant satisfies the first two factors.” Al Otro Lado v.

                                  24   Wolf, 952 F.3d 999, 1007 (9th Cir. 2020) (second alteration in original) (quoting Nken,

                                  25   556 U.S. at 434–35).

                                  26           “Nken instructed ‘that if the petition has not made a certain threshold showing

                                  27   regarding irreparable harm . . . then a stay may not issue, regardless of the petitioner’s

                                  28   proof regarding the other stay factors.’” Doe #1 v. Trump, 957 F.3d 1050, 1058 (9th Cir.
                                                                                     5
                                          Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 6 of 39




                                  1    2020) (quoting Leiva-Perez v. Holder, 640 F.3d 962, 965 (9th Cir. 2011) (per curiam); and

                                  2    citing Nken, 556 U.S. at 433–34). “In the context of a stay request, ‘simply showing some

                                  3    possibility of irreparable injury’ is insufficient. Id. at 1058–59 (quoting Nken, 556 U.S. at

                                  4    434). “Rather, at this juncture, the government has the burden of showing that

                                  5    irreparable injury is likely to occur during the period before the appeal is decided.” Id. at

                                  6    1059 (quoting Leiva-Perez, 640 F.3d at 968).

                                  7           2.     Summary Judgment

                                  8           The APA limits the scope of judicial review to the administrative record. 5 U.S.C.

                                  9    § 706 (directing the court to “review the whole record or those parts of it cited by a

                                  10   party”). The scope of review is normally limited to “the administrative record in existence

                                  11   at the time of the [agency] decision and [not some new] record that is made initially in the

                                  12   reviewing court.” Lands Council v. Powell, 395 F.3d 1019, 1030 (9th Cir. 2005) (citation
Northern District of California
 United States District Court




                                  13   omitted).

                                  14          A motion for summary judgment may be used to seek judicial review of agency

                                  15   administrative decisions within the limitations of the APA. Nw. Motorcycle Ass’n v. U.S.

                                  16   Dep’t of Agric., 18 F.3d 1468, 1471–72 (9th Cir. 1994). Generally, the court should grant

                                  17   a motion for summary judgment if “there is no genuine dispute as to any material fact and

                                  18   the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving

                                  19   party bears the initial burden of informing the court of the basis for the motion and

                                  20   identifying the portions of the pleadings, depositions, answers to interrogatories,

                                  21   admissions, or affidavits that demonstrate the absence of a triable issue of material fact.

                                  22   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                                  23          “[T]he function of the district court is to determine whether or not as a matter of law

                                  24   the evidence in the administrative record permitted the agency to make the decision it

                                  25   did.” City & Cty. of San Francisco v. United States, 130 F.3d 873, 877 (9th Cir. 1997)

                                  26   (alteration in original) (quoting Occidental Eng’g Co. v. INS, 753 F.2d 766, 769 (9th Cir.

                                  27   1985)). Thus, the usual standard set forth in Rule 56(c) does not apply. See San

                                  28   Joaquin River Grp. Auth. v. Nat’l Marine Fisheries Serv., 819 F. Supp. 2d 1077, 1083–84
                                                                                     6
                                            Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 7 of 39




                                  1    (E.D. Cal. 2011) (citing Sierra Club v. Mainella, 459 F. Supp. 2d 76, 89 (D.D.C. 2006));

                                  2    see also Nw. Motorcycle Assoc., 18 F.3d at 1472 (noting that for cases “involv[ing] review

                                  3    of a final agency determination under the [APA], . . . resolution of this matter does not

                                  4    require fact finding on behalf of this court”). Nevertheless, “summary judgment is an

                                  5    appropriate mechanism for deciding the legal question of whether the agency could

                                  6    reasonably have found the facts as it did.” Occidental, 753 F.2d at 770.

                                  7            Under the APA, a court may set aside an agency’s final action if the action was

                                  8    “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5

                                  9    U.S.C. § 706(2)(A). This is a “highly deferential” standard under which there is a

                                  10   presumption that the agency’s action is valid “if a reasonable basis exists for its decision.”

                                  11   Kern Cty. Farm Bureau v. Allen, 450 F.3d 1072, 1076 (9th Cir. 2006). A reviewing court

                                  12   may also “hold unlawful and set aside agency action, findings, and conclusions” that are
Northern District of California
 United States District Court




                                  13   “without observance of procedure required by law,” or “in excess of statutory jurisdiction,

                                  14   authority, or limitations, or short of statutory right.” 5 U.S.C. § 706(2)(C), (D). Unlike

                                  15   substantive challenges, “review of an agency’s procedural compliance is exacting, yet

                                  16   limited.” Kern Cty. Farm Bureau, 450 F.3d at 1076.

                                  17           “Summary judgment thus serves as the mechanism for deciding, as a matter of

                                  18   law, whether the agency action is supported by the administrative record and otherwise

                                  19   consistent with the APA standard of review.” Gill v. Dep't of Justice, 246 F. Supp. 3d

                                  20   1264, 1268 (N.D. Cal. 2017) (quoting Stuttering Found. of Am. v. Springer, 498 F. Supp.

                                  21   2d 203, 207 (D.D.C. 2007)).

                                  22   B.      Subject Matter Jurisdiction

                                  23           In both their motion for stay and their opposition to the motion for summary

                                  24   judgment, defendants advance the same arguments with regard to standing, ripeness,

                                  25   and sovereign immunity. Because these contentions go to the court’s subject matter

                                  26   jurisdiction, the court addresses these arguments together.

                                  27           With respect to standing, federal courts may adjudicate only actual “Cases” and

                                  28   “Controversies,” U.S. Const. art. III, § 2, and may not render advisory opinions as to what
                                                                                      7
                                          Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 8 of 39




                                  1    the law ought to be or affecting a dispute that has not yet arisen. Aetna Life Ins. Co. of

                                  2    Hartford, Conn. v. Haworth, 300 U.S. 227, 240 (1937). Article III’s “standing”

                                  3    requirements limit the court’s subject matter jurisdiction. See Cetacean Cmty. v. Bush,

                                  4    386 F.3d 1169, 1174 (9th Cir. 2004). The burden of establishing standing rests on the

                                  5    party asserting the claim. Renne v. Geary, 501 U.S. 312, 316 (1991).

                                  6           The “irreducible constitutional minimum of standing contains three elements.”

                                  7    Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). “In order to establish Article III

                                  8    standing, a plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to

                                  9    the challenged conduct of the defendant, and (3) that is likely to be redressed by a

                                  10   favorable judicial decision.” California v. Trump, 963 F.3d 926, 935 (9th Cir. 2020) (citing

                                  11   Lujan, 504 U.S. at 560–61). “To establish injury in fact, a plaintiff must show that he or

                                  12   she suffered ‘an invasion of a legally protected interest’ that is ‘concrete and
Northern District of California
 United States District Court




                                  13   particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Spokeo Inc. v.

                                  14   Robins, 136 S. Ct. 1540, 1548 (2016) (quoting Lujan, 504 U.S. at 560).

                                  15          Next, “[r]ipeness is an Article III doctrine designed to ensure that courts adjudicate

                                  16   live cases or controversies and do not ‘issue advisory opinions [or] declare rights in

                                  17   hypothetical cases.’ A proper ripeness inquiry contains a constitutional and a prudential

                                  18   component.” Bishop Paiute Tribe v. Inyo Cty., 863 F.3d 1144, 1153 (9th Cir. 2017)

                                  19   (citations omitted). “For a case to be ripe, it must present issues that are definite and

                                  20   concrete, not hypothetical or abstract. Constitutional ripeness is often treated under the

                                  21   rubric of standing because ripeness coincides squarely with standing’s injury in fact

                                  22   prong.” Id. (internal quotation marks and citations omitted); Thomas v. Anchorage Equal

                                  23   Rights Comm’n, 220 F.3d 1134, 1138–39 (9th Cir. 2000) (en banc). Allegations that a

                                  24   “threat” to a “concrete interest is actual and imminent” are sufficient to allege “an injury in

                                  25   fact that meets the requirements of constitutional ripeness.” Bishop Paiute Tribe, 863

                                  26   F.3d at 1154. Therefore, if plaintiffs satisfy the Article III standing requirements under

                                  27   Lujan v. Defenders of Wildlife, the action is ripe.

                                  28          “In evaluating the prudential aspects of ripeness, our analysis is guided by two
                                                                                       8
                                          Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 9 of 39




                                  1    overarching considerations: ‘the fitness of the issues for judicial decision and the

                                  2    hardship to the parties of withholding court consideration.’” Thomas, 220 F.3d at 1141.

                                  3    When the question presented “is ‘a purely legal one’” that “constitutes ‘final agency

                                  4    action’ within the meaning of § 10 of the APA,” that suggests the issue is fit for judicial

                                  5    decision. Nat’l Park Hosp. Ass’n v. Dep’t of Interior, 538 U.S. 803, 812 (2003). However,

                                  6    an issue may not be ripe for review if “further factual development would ‘significantly

                                  7    advance our ability to deal with the legal issues presented.’” Id.

                                  8           1.     Article III Standing and Ripeness

                                  9           In both their stay motion and opposition to plaintiffs’ motion for summary judgment,

                                  10   defendants explain at length why the court’s analysis of title 26 U.S.C. § 6428 was in

                                  11   error and incarcerated individuals are not entitled to an advance refund. See Mtn. at 3–7;

                                  12   Dkt. 70 at 8–11. From that premise, defendants argue that if their interpretation of
Northern District of California
 United States District Court




                                  13   section 6428 is correct, so too are their arguments regarding ripeness and standing. Mtn.

                                  14   at 7. In other words, if plaintiffs’ interpretation of the CARES Act is correct, then standing

                                  15   would exist. If, however, defendants’ interpretation of the CARES Act is correct, then

                                  16   standing would not exist because if no advance refund is presently owed, then any harm

                                  17   was not actual or imminent. Id.

                                  18          Defendants cite cases for the proposition that where a claim of injury arises out of

                                  19   a right that one party contends is nonexistent, then if the claim is meritorious, standing

                                  20   will exist; if not, “standing not only fails but also ceases to be relevant.” Mtn. at 7 (quoting

                                  21   ACLU v. FCC, 523 F.2d 1344, 1348 (9th Cir. 1975)); Dkt. 70 at 13. Similarly, defendants

                                  22   assert that if the ultimate entitlement to a tax benefit created by section 6428 is a tax

                                  23   credit (as opposed to an advance refund of the credit), then plaintiffs’ claims are not ripe

                                  24   until they have attempted to claim the credit on their 2020 tax returns, been denied,

                                  25   exhausted administrative requirements, and filed a refund claim under 26 U.S.C. § 7422.

                                  26   Mtn. at 7; Dkt. 70 at 11–12.

                                  27          In their opposition to the motion for stay, plaintiffs respond by arguing that the

                                  28   court correctly applied section 6428 and the court has already rejected defendants’
                                                                                      9
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 10 of 39




                                  1    arguments. Dkt. 66 at 7. Like defendants, plaintiffs explain at length why section 6428

                                  2    supports their position. See id. at 7–10. In their reply in support of the motion for

                                  3    summary judgment, plaintiffs argue that standing is a threshold issue and is distinct from

                                  4    the analysis into the merits of their claims. Dkt. 73 at 6. Plaintiffs also argue that

                                  5    defendants’ actions impose a barrier to obtaining CARES Act benefits that others do not

                                  6    face and the need to hurdle special obstacles is itself a detriment that confers standing.

                                  7    Id.

                                  8           The court begins with the observation that both parties’ detailed arguments

                                  9    concerning the correct interpretation of section 6428 goes to the merits of plaintiffs’ APA

                                  10   claims. For that reason, the court addresses those arguments with regard to plaintiffs’

                                  11   motion for summary judgment. Standing and ripeness, however, are a different matter.

                                  12          Defendants’ approach to standing and ripeness relies on the assumption that their
Northern District of California
 United States District Court




                                  13   interpretation of section 6428 is correct. See Mtn. at 7 (“[W]here a claim of injury arises

                                  14   out of a right that one party contends is nonexistent, then if the claim is meritorious,

                                  15   standing will not exist; if not, ‘standing not only fails but also ceases to be relevant.’”

                                  16   (citation omitted)). This argument is in error. “The jurisdictional question of standing

                                  17   precedes, and does not require, analysis of the merits.” Equity Lifestyle Properties, Inc.

                                  18   v. Cty. of San Luis Obispo, 548 F.3d 1184, 1189 n.10 (9th Cir. 2008). In Warth v. Seldin,

                                  19   422 U.S. 490, 500 (1975), the Supreme Court noted that “standing in no way depends on

                                  20   the merits of the plaintiff’s contention that particular conduct is illegal,” but “often turns on

                                  21   the nature and source of the claim asserted.” See also Whitmore v. Arkansas, 495 U.S.

                                  22   149, 155 (1990) (“Our threshold inquiry into standing ‘in no way depends on the merits of

                                  23   the [petitioner’s] contention that particular conduct is illegal,’ and we thus put aside for

                                  24   now [petitioner’s] Eighth Amendment challenge and consider whether he has established

                                  25   the existence of a ‘case or controversy.’” (quoting Warth, 422 U.S. at 500)).

                                  26          In East Bay Sanctuary Covenant v. Trump, 950 F.3d 1242 (9th Cir. 2020), the

                                  27   Ninth Circuit addressed an argument similar to the one advanced by defendants here.

                                  28   There, the federal government challenged whether legal aid organizations had standing
                                                                                      10
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 11 of 39




                                  1    and argued that the plaintiffs had “no legally protected interest” in how their organizations

                                  2    were structured or how a regulation applied to third parties. Id. at 1267. In rejecting that

                                  3    argument, the court stated:

                                  4                  An injury-in-fact is “an invasion of a legally protected interest,”
                                                     but this means an interest that is only concrete and
                                  5                  particularized and actual or imminent—not an interest
                                                     protected by statute. This distinction prevents Article III
                                  6                  standing requirements from collapsing into the merits of a
                                                     plaintiff’s claim; “a petitioner’s ‘legally protected interest’ need
                                  7                  not be a statutorily created interest,” and a plaintiff can have
                                                     standing despite losing on the merits.
                                  8
                                  9    Id. (quoting Ass’n of Pub. Agency Customers v. Bonneville Power Admin., 733 F.3d 939,

                                  10   950 (9th Cir. 2013); and citing Lujan, 504 U.S. at 560; In re Special Grand Jury 89-2, 450

                                  11   F.3d 1159, 1172 (10th Cir. 2006)). Injury in fact is a “‘judicially cognizable interest’—

                                  12   implying that ‘an interest can support standing even if it is not protected by law . . . so
Northern District of California
 United States District Court




                                  13   long as it is the sort of interest that courts think to be of sufficient moment to justify

                                  14   judicial intervention.’” Id. (alteration in original) (quoting In re Special Grand Jury 89-2,

                                  15   450 F.3d at 1172).

                                  16          While plaintiffs’ legally protected interest need not be a statutorily created interest,

                                  17   it must be judicially cognizable. “[E]conomic injury is generally a legally protected

                                  18   interest.” Ass’n of Pub. Agency Customers, 733 F.3d at 951 (quoting Cent. Ariz. Water

                                  19   Conservation Dist. v. U.S. EPA, 990 F.2d 1531, 1537 (9th Cir. 1993)). The court’s prior

                                  20   order determined that defendants’ failure to disburse an advance refund to plaintiffs was

                                  21   an economic injury and plaintiffs’ injury was actual and imminent because defendants

                                  22   had already denied them payments. Dkt. 50 at 10. Significantly, defendants have

                                  23   already issued over 85,000 advance refund payments to incarcerated individuals that

                                  24   they intercepted or required recipients to repay or void. As the TIGTA report states, the

                                  25   IRS is “relying on [incarcerated] individuals to voluntarily return” the advance refund

                                  26   payments initially sent to them. Salahi Decl., Ex. 6 at 6. Named plaintiffs have

                                  27   sufficiently established through declarations that they are otherwise eligible for an EIP but

                                  28   have not received such a payment. See Dkt. 74-2. These facts easily meet the injury in
                                                                                      11
                                           Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 12 of 39




                                  1    fact requirement.

                                  2           The cases cited by defendants can best be characterized as opinions where the

                                  3    court addressed the merits in order to determine standing or determined whether any

                                  4    legally cognizable right existed.6 For example, in American Civil Liberties Union v.

                                  5    F.C.C., 523 F.2d at 1347, the Ninth Circuit noted that unlike situations where the injury

                                  6    was “so palpable as to be subject to judicial notice, we here are confronted with

                                  7    circumstances in which the truth of the allegation of the injury in fact can only be

                                  8    determined by examining the merits of the asserted claim.” Id. at 1348. The court then

                                  9    proceeded to examine the merits, stating “[i]f ACLU’s claim is meritorious, standing

                                  10   exists; if not, standing not only fails but also ceases to be relevant.” Id. It is not clear,

                                  11   and defendants have not explained, how this approach is reconcilable with cases like

                                  12   East Bay Sanctuary Covenant.
Northern District of California
 United States District Court




                                  13          In some cases, the court’s inquiry turned on whether a judicially cognizable right

                                  14   existed. Thus, in Arjay Associates, Inc. v. Bush, 891 F.2d 894, 896–98 (Fed. Cir. 1989),

                                  15   the court first determined that the appellants had no right to continued importation of a

                                  16   product excluded from importation into the United States by Congress. The Federal

                                  17   Circuit then held that because “appellants have no right to conduct foreign commerce in

                                  18   products excluded by Congress, they have in this case no right capable of judicial

                                  19   enforcement and have thus suffered no injury capable of judicial redress.” Id. at 898

                                  20   (citations omitted). This is true of the Tenth Circuit’s approach in Utah v. Babbitt, where

                                  21   the court

                                  22                 first look[ed] to the relevant provisions of the [Federal Land
                                                     Policy and Management Act] to determine whether Plaintiffs
                                  23                 have a right to participate in the inventory process. If we
                                                     conclude that Plaintiffs do not have such a right, then Plaintiffs’
                                  24

                                  25   6
                                         More recent opinions have acknowledged that some prior opinions were not necessarily
                                  26   clear as to the standing analysis. For example, the D.C. Circuit has noted that in some
                                       instances the court has “not always been so clear” on not deciding the merits of a
                                  27   plaintiff’s claim. Parker v. District of Columbia, 478 F.3d 370, 377 (D.C. Cir. 2007), aff’d
                                       sub nom. District of Columbia v. Heller, 554 U.S. 570 (2008); see also Ass’n of Pub.
                                  28   Agency Customers, 733 F.3d at 951 n.23 (“The exact requirements for a ‘legally
                                       protected interest’ are far from clear.” (citations omitted)).
                                                                                       12
                                           Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 13 of 39



                                                     claimed injury based on the denial of this right is without merit
                                  1                  and they consequently lack standing to challenge the 1996
                                                     inventory on these grounds.
                                  2
                                       137 F.3d 1193, 1207 (10th Cir. 1998) (citing Claybrook v. Slater, 111 F.3d 904, 907 (D.C.
                                  3
                                       Cir. 1997); Arjay Associates, 891 F.2d at 898).7
                                  4
                                              Here, these cases are neither controlling nor persuasive because plaintiffs do not
                                  5
                                       need to demonstrate that they are correct on the merits of their interpretation of section
                                  6
                                       6428. See, e.g., E. Bay Sanctuary Covenant, 950 F.3d at 1267–68 (“Whether [plaintiffs]
                                  7
                                       have a sufficient statutory or otherwise legal basis for their claims is irrelevant at this
                                  8
                                       threshold stage.”); Parker, 478 F.3d at 377 (“The Supreme Court has made clear that
                                  9
                                       when considering whether a plaintiff has Article III standing, a federal court must assume
                                  10
                                       arguendo the merits of his or her legal claim.”). Further, they have established a legally
                                  11
                                       cognizable right in the payments that defendants issued and then either intercepted or
                                  12
Northern District of California
 United States District Court




                                       required to be repaid.
                                  13
                                              Thus, plaintiffs have sufficiently established standing and defendants are not likely
                                  14
                                       to prevail on this issue. For the same reason, defendants’ argument regarding
                                  15
                                       constitutional ripeness also fails.
                                  16
                                              2.     Prudential Ripeness
                                  17
                                              In their opposition to plaintiffs’ motion for summary judgment, defendants argue
                                  18
                                       that plaintiffs’ claims fail the prudential ripeness standard. According to defendants, the
                                  19
                                       FAQ in question is not the type of agency action ripe for judicial review because the
                                  20
                                       CARES Act does not create a right to the advance refund and the FAQ only addressed
                                  21
                                       the advance refund, not the tax credit. Dkt. 70 at 12. Next, defendants assert that the
                                  22
                                       FAQ is not an administrative decision that has been formalized because no regulation
                                  23

                                  24
                                       7
                                  25     In Parker, 478 F.3d at 377, the D.C. Circuit noted an obvious tension in Claybrook:
                                       “[a]lthough we recognized in [Claybrook] that it was not necessary for a plaintiff to
                                  26   demonstrate that he or she would prevail on the merits in order to have Article III
                                       standing, the rest of our discussion seems somewhat in tension with that proposition.”
                                  27   The Parker court ultimately distinguished Claybrook on the ground that the opinion “was
                                       actually based on a separate jurisdictional ground—reviewability under the [APA]—and
                                  28   federal courts may choose any ground to deny jurisdiction . . . .” Id. at 378 (citation
                                       omitted).
                                                                                    13
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 14 of 39




                                  1    has been issued, nor has the FAQ undergone formal or informal rulemaking. Id. Finally,

                                  2    the Tax Code already provides for a litigation remedy if an individual disagrees with a

                                  3    final determination of eligibility for a CARES Act credit, providing support for defendants’

                                  4    position that the claims are unripe. Id. at 12–13.

                                  5           In response, plaintiffs contend that their claims are prudentially ripe because the

                                  6    legal issues are fit for review as demonstrated by the Desmond Declaration, Dkt. 44-1,

                                  7    ¶ 7, which confirmed that plaintiffs and class members were deemed not to qualify for

                                  8    advance payments. Dkt. 73 at 7. Next, according to plaintiffs, withholding adjudication

                                  9    would cause hardship on them because they are presently harmed by the decision not to

                                  10   issue advance refunds to them. Id.

                                  11          The court notes that defendants’ argument with regard to prudential ripeness is

                                  12   largely a reprise of their argument advanced in opposition to the motion for preliminary
Northern District of California
 United States District Court




                                  13   injunction. Further, the prudential ripeness analysis parallels the inquiry conducted by

                                  14   the court with respect to other aspects of this order. As discussed herein, the court finds

                                  15   that the IRS’s decision regarding disbursement of EIPs to incarcerated individuals is a

                                  16   final agency action. The court reaffirms its finding that there is substantial hardship to

                                  17   plaintiffs if the court were to withhold a decision. As the Supreme Court stated in

                                  18   National Park Hospitality Association, 538 U.S. at 808, “a regulation is not ordinarily

                                  19   considered the type of agency action ‘ripe’ for judicial review under the APA until the

                                  20   scope of the controversy has been reduced to more manageable proportions, and its

                                  21   factual components fleshed out, by some concrete action applying the regulation to the

                                  22   claimant’s situation in a fashion that harms or threatens to harm him.” While the action in

                                  23   question is not a regulation, plaintiffs have clearly demonstrated that the IRS has already

                                  24   taken concrete action applying their determination to incarcerated individuals.

                                  25          Accordingly, plaintiffs’ claims are prudentially ripe for judicial determination.

                                  26          3.     Sovereign Immunity

                                  27          “Absent a waiver, sovereign immunity shields the Federal Government and its

                                  28   agencies from suit.” FDIC v. Meyer, 510 U.S. 471, 475 (1994). This immunity also
                                                                                     14
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 15 of 39




                                  1    extends to federal officers sued in their official capacity. See Dugan v. Rank, 372 U.S.

                                  2    609, 620 (1963); Aminoil U.S.A., Inc. v. Cal. State Water Res. Control Bd., 674 F.2d

                                  3    1227, 1233 (9th Cir.1982). A “waiver of sovereign immunity must be unequivocally

                                  4    expressed in statutory text,” and be “clearly evident from the language of the statute.”

                                  5    FAA v. Cooper, 566 U.S. 284, 290 (2012) (internal quotation marks omitted).

                                  6           “[T]he Administrative Procedure Act provides a broad waiver of sovereign

                                  7    immunity so long as certain conditions are met.” S. Delta Water Agency v. United States,

                                  8    767 F.2d 531, 535 (9th Cir. 1985). Section 702 of the APA waives sovereign immunity;

                                  9    however, the Ninth Circuit has held that claims brought pursuant to the APA must also

                                  10   satisfy § 704’s provisions. Navajo Nation v. Dep’t of the Interior, 876 F.3d 1144, 1170

                                  11   (9th Cir. 2017).

                                  12          In its prior order, the court determined that because the IRS’s action was a final
Northern District of California
 United States District Court




                                  13   agency action and plaintiffs had no adequate alternative to APA review, Congress waived

                                  14   sovereign immunity, under title 5 U.S.C. § 702, such that plaintiffs could proceed with

                                  15   their APA claims. Dkt. 50 at 20.

                                  16          Defendants assert that they are likely to prevail on their sovereign immunity

                                  17   argument because there has been no final agency action and plaintiffs already have an

                                  18   adequate remedy provided by statute. Mtn. at 8; Dkt. 70 at 14.

                                  19                  a.     Final Agency Action

                                  20          There are two conditions for an agency action to be final under the APA: “First, the

                                  21   action must mark the consummation of the agency’s decision-making process—it must

                                  22   not be of a merely tentative or interlocutory nature. And second, the action must be one

                                  23   by which rights or obligations have been determined, or from which legal consequences

                                  24   will flow.” U.S. Army Corps of Eng’rs v. Hawkes Co., 136 S. Ct. 1807, 1813 (2016)

                                  25   (quoting Bennett v. Spear, 520 U.S. 154, 177–78 (1997)); see also Or. Nat. Desert Ass’n

                                  26   v. U.S. Forest Serv., 465 F.3d 977, 982 (9th Cir. 2006) (“[T]he core question is whether

                                  27   the agency has completed its decisionmaking process, and whether the result of that

                                  28   process is one that will directly affect the parties.” (alteration in original) (citation
                                                                                       15
                                           Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 16 of 39




                                  1    omitted)).

                                  2           Assuming that their interpretation of the statute is correct, defendants argue that

                                  3    because the statute did not require the IRS to issue advance refunds, the statute did not

                                  4    necessitate reaching a final decision with respect to issuance of advance refunds to

                                  5    incarcerated individuals. Mtn. at 8; Dkt. 70 at 15. In their opposition to plaintiffs’ motion

                                  6    for summary judgment, defendants pick up this argument, contending that the IRS’s

                                  7    policy is not one by which rights or obligations have been determined or from which legal

                                  8    consequences will flow. Dkt. 70 at 15. According to defendants, the IRS’s decision

                                  9    denying issuance of advance refunds to incarcerated individuals is akin to the denial of

                                  10   interim relief that is not a final agency action. Id. Finally, defendants assert that the facts

                                  11   cited by plaintiffs indicate that the IRS’s policy is not the consummation of a decision-

                                  12   making process, but rather a response to a rapidly developing situation that has
Northern District of California
 United States District Court




                                  13   continued to evolve in the months following enactment of the CARES Act. Id. at 14–15.

                                  14          Plaintiffs argue that, despite a rapidly developing situation, defendants do not

                                  15   suggest that they are still considering whether to issue advance refunds. Dkt. 73 at 7–8.

                                  16   They further contend that defendants have not made an interim decision, rather the

                                  17   decision is final. Id. at 8. Finally, plaintiffs cite the court’s prior order to rebut defendants’

                                  18   argument that denial of the EIPs has no legal consequences or does not affect plaintiffs’

                                  19   rights. Id. at 9.

                                  20          First, several facts indicate that the IRS’s decision-making process was final and

                                  21   not interlocutory or tentative. In the preliminary injunction order, the court determined

                                  22   that the action was final because the FAQ8 took the unequivocal position that

                                  23   incarcerated individuals were ineligible to receive EIPs, defendants submitted a

                                  24   declaration that did not indicate any change to the agency’s position was forthcoming, the

                                  25

                                  26   8
                                         Defendants argue that the FAQ is not a final agency action because no regulation has
                                  27   been issued and the FAQ has not undergone formal or informal rulemaking. Dkt. 70 at
                                       12. Yet, “given the breadth of the definition of agency action, there will be many final
                                  28   agency actions that do not take the form of rules.” S.F. Herring Ass’n, 946 F.3d at 579
                                       (citing 5 U.S.C. § 551(13); Or. Nat. Desert Ass’n, 465 F.3d at 987).
                                                                                    16
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 17 of 39




                                  1    IRS changed its internal manual, and the timing of the CARES Act made further agency

                                  2    determination unlikely. Dkt. 50 at 15–16.

                                  3           Defendants do not contest these facts, but rather characterize them as a response

                                  4    to a rapidly developing situation that has continued to evolve in the months following

                                  5    enactment of the CARES Act. While this is an accurate description of the initial roll-out of

                                  6    the CARES Act, once the IRS changed its mind and determined that incarcerated

                                  7    individuals are ineligible for EIPs in early May 2020, the agency has been consistent in

                                  8    that interpretation and has shown no indication whether publicly or in this litigation that it

                                  9    intends to further change its position. For that reason, this case is similar to San

                                  10   Francisco Herring Association v. Department of the Interior, 946 F.3d 564, 575 (9th Cir.

                                  11   2019), where the Ninth Circuit determined an agency’s decision to be final where the

                                  12   agency “repeatedly declared its authority . . . in formal notices, refused to change its
Northern District of California
 United States District Court




                                  13   position when pressed, and then enforced its fishing ban against individual

                                  14   fishermen . . . .”

                                  15          Second, as the court determined in its prior order and reaffirms in this order, the

                                  16   CARES Act requires the IRS to issue EIPs to eligible individuals who meet the criteria

                                  17   established by Congress. Accordingly, the decision to deny those payments to a specific

                                  18   segment of the population is one where a right has been determined.

                                  19          Accordingly, the court finds that the IRS’s determination that incarcerated

                                  20   individuals are ineligible for an EIP is a final agency action.

                                  21                  b.    Adequate Alternative Remedy

                                  22          “Even if final, an agency action is reviewable under the APA only if there are no

                                  23   adequate alternatives to APA review in court.” Hawkes, 136 S. Ct. at 1815. “Congress

                                  24   did not intend the general grant of review in the APA to duplicate existing procedures for

                                  25   review of agency action.” Bowen v. Massachusetts, 487 U.S. 879, 903 (1988). However,

                                  26   “[t]he legislative material elucidating [the APA] manifests a congressional intention that it

                                  27   cover a broad spectrum of administrative actions, and this Court has echoed that theme

                                  28   by noting that the [APA’s] ‘generous review provisions’ must be given a ‘hospitable’
                                                                                     17
                                           Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 18 of 39




                                  1    interpretation.” Id. at 904 (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 149 (1967),

                                  2    abrogated on other grounds as recognized in Califano v. Sanders, 430 U.S. 99, 105

                                  3    (1977)).

                                  4           Defendants contend that because the Act does not require the IRS to have issued

                                  5    advance refund payments to plaintiffs, but instead contemplates that ultimately eligibility

                                  6    under the CARES Act will be determined at a later date, a refund action under title 26

                                  7    U.S.C. § 7422 is an adequate remedy. Dkt. 70 at 15–16. Because plaintiffs may bring a

                                  8    refund claim if they are ultimately denied the CARES Act credit, their claims do not fall

                                  9    within the APA’s immunity waiver. Id. at 16. In response, plaintiffs urge the court to

                                  10   affirm its earlier holding, arguing that defendants press the same argument that the court

                                  11   has already rejected. Dkt. 73 at 9.

                                  12          Defendants’ argument fails for two independent reasons. First, as the court
Northern District of California
 United States District Court




                                  13   determined in its preliminary injunction order, title 26 U.S.C. § 7422(a) does not apply to

                                  14   plaintiffs’ claims. Second, even if it does apply, the statute is not an adequate alternative

                                  15   remedy.

                                  16          Generally, section 7422(a) requires a taxpayer to file a claim with the IRS before

                                  17   bringing suit for the recovery of any internal revenue tax.9 See United States v.

                                  18   Clintwood Elkhorn Min. Co., 553 U.S. 1, 4 (2008) (“A taxpayer seeking a refund of taxes

                                  19   erroneously or unlawfully assessed or collected may bring an action against the

                                  20   Government either in United States district court or in the United States Court of Federal

                                  21   Claims.” (citations omitted)). In its prior order, the court reasoned that plaintiffs’ claims

                                  22   fell outside section 7422 for two reasons. First, plaintiffs did not allege that a tax was

                                  23   erroneously or illegally assessed or collected, a penalty was collected without authority,

                                  24   or any sum is alleged to be excessive. Dkt. 50 at 18–19. Second, plaintiffs sought

                                  25

                                  26   9
                                        In relevant part, title 26 U.S.C. § 7422(a) states that: “[n]o suit . . . shall be maintained in
                                  27   any court for the recovery of any internal revenue tax alleged to have been erroneously
                                       or illegally assessed or collected, or of any penalty claimed to have been collected
                                  28   without authority, or of any sum alleged to have been excessive or in any manner
                                       wrongfully collected, until a claim for refund . . . has been duly filed with [the IRS].”
                                                                                     18
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 19 of 39




                                  1    injunctive and declaratory relief and such equitable relief fell outside the relief permitted

                                  2    by the statute. Id. at 19 (citing King v. Burwell, 759 F.3d 358, 366 (4th Cir. 2014), aff’d,

                                  3    576 U.S. 473 (2015); Cohen v. United States, 650 F.3d 717, 732 (D.C. Cir. 2011) (en

                                  4    banc)).

                                  5           Defendants argue that despite the equitable nature of plaintiffs’ relief, the core of

                                  6    their suit is a request to claim a monetary tax benefit that Congress made possible by

                                  7    treating eligible individuals as though they had made a payment against the tax imposed

                                  8    by the Internal Revenue Code on their 2019 taxes and then allowing an advanced refund

                                  9    on that overpayment. Dkt. 72 at 6. Defendants therefore distinguish Cohen and King

                                  10   because this suit essentially seeks to recover the overpayment of a sum alleged to have

                                  11   been excessive. Id.

                                  12          Defendants’ contention mischaracterizes the nature of this suit. Significantly, the
Northern District of California
 United States District Court




                                  13   gravamen of the complaint is that the IRS’s decision to exclude incarcerated individuals is

                                  14   unlawful because the IRS’s decision was both contrary to law and arbitrary and

                                  15   capricious. This APA suit “questions the administrative procedures” by which the IRS

                                  16   arrived at its decision and whether that decision is unlawful. Cohen, 650 F.3d at 731; see

                                  17   id. at 733 (“Congress has not required exhaustion in APA suits challenging the adequacy

                                  18   of IRS procedures, only in suits ‘for the recovery of any internal revenue tax.’” (quoting 26

                                  19   U.S.C. § 7422(a))).

                                  20          As stated by the Supreme Court in Bowen, 487 U.S. at 893 (citation omitted),

                                  21   “[o]ur cases have long recognized the distinction between an action at law for

                                  22   damages . . . and an equitable action for specific relief . . . . The fact that a judicial

                                  23   remedy may require one party to pay money to another is not a sufficient reason to

                                  24   characterize the relief as ‘money damages.’” The distinction is evident here where the

                                  25   court enjoined defendants from applying criteria that was contrary to law and arbitrary

                                  26   and capricious. The fact that this remedy may require the IRS to issue EIPs, assuming

                                  27   an individual meets the remaining criteria delineated in the CARES Act, does not

                                  28   transform this suit into one for damages. Accordingly, section 7422(a) is not an adequate
                                                                                      19
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 20 of 39




                                  1    alternative remedy. See King, 759 F.3d at 366 (“[T]he plaintiffs are not seeking a tax

                                  2    refund, they ask for no monetary relief.”).

                                  3           Even if the court were to arrive at a contrary conclusion and determine this was a

                                  4    tax refund action, section 7422(a) still fails to offer adequate alternative relief. A remedy

                                  5    is inadequate if it only offers “doubtful and limited relief.” Bowen, 487 U.S. at 901. For

                                  6    example, in Hawkes, 136 S. Ct. at 1815, the Court rejected an alternative remedy where

                                  7    “a landowner [would] apply for a permit and seek judicial review in the event of an

                                  8    unfavorable decision” because “the permitting process can be arduous, expensive, and

                                  9    long.” As persuasively reasoned by the district court in Amador v. Mnuchin, — F. Supp.

                                  10   3d —, 2020 WL 4547950, at *9 (D. Md. Aug. 5, 2020), forcing plaintiffs to file a 2020 tax

                                  11   return, wait until the IRS denies their request for a CARES Act tax credit, file an

                                  12   administrative claim with the IRS seeking reconsideration, and only then file a suit in
Northern District of California
 United States District Court




                                  13   district court would amount to the “arduous, expensive, and long process” that was

                                  14   rejected in Hawkes. For this separate reason, plaintiffs have no adequate alternative

                                  15   remedy to the APA.

                                  16          To summarize, plaintiffs are challenging an agency action, not seeking a tax

                                  17   refund. For that reason, an adequate remedy is not available by filing a tax refund suit.

                                  18   Further, defendants have not demonstrated the action in question is anything other than

                                  19   final. For that reason, Congress waived sovereign immunity under the APA and the court

                                  20   has subject matter jurisdiction to hear the case.

                                  21   C.     Motion for Stay

                                  22          1.     Whether Defendants Will Be Irreparably Harmed Absent Stay

                                  23          Defendants contend that the government will be irreparably harmed absent a stay

                                  24   because the preliminary injunction will require the government to issue advance refunds

                                  25   to incarcerated individuals. Mtn. at 8–9. Once the IRS issues the EIPs to incarcerated

                                  26   individuals, it is unlikely that it will be able to recover any of that money, should the

                                  27   preliminary injunction not be upheld on appeal. Id. at 9. This includes both a practical

                                  28   component—prisoners will spend the money—and a legal component—it is uncertain
                                                                                      20
                                            Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 21 of 39




                                  1    whether an erroneous refund could be assessed under title 26 U.S.C. § 6201(a).10 Id. In

                                  2    sum, defendants contend that harm to the public fisc is not speculative. Id. at 10.

                                  3            In response, plaintiffs advance three arguments. First, the government cannot

                                  4    suffer harm from an injunction that ends an unlawful practice. Dkt. 66 at 4. Second,

                                  5    administrative expenses to comply with an injunction do not qualify as irreparable harm.

                                  6    Id. Third, defendants’ concern that it may not recover advance payments is entirely

                                  7    speculative. Id. at 5.

                                  8            As an initial matter, defendants have not submitted evidence of actual burdens or

                                  9    harms since imposition of the preliminary injunction and their motion relies on

                                  10   assumptions and projections. See Al Otro Lado, 952 F.3d at 1007. While defendants

                                  11   argue that they have provided an example of real harm in the form of payments to

                                  12   incarcerated individuals that it will not be able to recover, (Mtn. at 9; Dkt. 72 at 4), that
Northern District of California
 United States District Court




                                  13   example is not supported by any evidentiary filing. As stated in Doe #1 v. Trump, the

                                  14   Supreme Court’s opinion in Nken “places the burden on the government[] and instructs

                                  15   us only to exercise our discretion to enter a stay when irreparable harm is probable, not

                                  16   merely possible. The government cannot meet this burden by submitting conclusory

                                  17   factual assertions and speculative arguments that are unsupported in the record.” 957

                                  18   F.3d at 1059–60 (citing Nken, 556 U.S. at 434; Azar, 911 F.3d at 581). The failure here

                                  19   to produce any evidence regarding the government’s inability to recover funds militates

                                  20   against finding a likelihood of irreparable harm.

                                  21           Moreover, defendants’ arguments that they will be irreparably injured because the

                                  22   IRS will not be able to recover money disbursed to incarcerated individuals is tempered

                                  23   by the fact that the agency already issued EIPs to thousands of incarcerated individuals

                                  24   in April 2020 and, for those payments that were not intercepted by prison officials, the

                                  25   IRS is relying on incarcerated individuals to voluntarily return those advance refunds.

                                  26

                                  27   10
                                          Section 6201 provides the IRS with the general authority to determined and assess tax
                                  28   liabilities including interest, additional amounts, additions to the tax, and assessable
                                       penalties. Mtn. at 9.
                                                                                      21
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 22 of 39




                                  1    See Mtn. at 9 n.6. Defendants have not plausibly explained how their approach taken in

                                  2    early May 2020 to recoup erroneously issued payments mitigates the harm in this

                                  3    analogous situation.

                                  4           The court also finds persuasive the Ninth Circuit’s reasoning in Rodriguez v.

                                  5    Robbins, 715 F.3d 1127, 1145 (9th Cir. 2013), where the court noted that “[t]he

                                  6    government provide[d] almost no evidence that it would be harmed in any way by the

                                  7    district court’s order, other than its assertion that the order enjoins ‘presumptively lawful’

                                  8    government activity and is contrary to the plain meaning of the statute.” The court then

                                  9    reasoned that the government’s “arguments are obviously premised on [its] view of the

                                  10   merits because it cannot suffer harm from an injunction that merely ends an unlawful

                                  11   practice . . . .” Id. (citing Zepeda v. I.N.S., 753 F.2d 719, 727 (9th Cir. 1983)). Here,

                                  12   defendants rely on “self-evident” harm, (Dkt. 72 at 4), rather than evidence of such harm.
Northern District of California
 United States District Court




                                  13   Thus, an order enjoining unlawful conduct cannot harm the government.

                                  14          Next, defendants cite the “herculean task, as a logistical and administrative matter,

                                  15   to attempt to recover all the advance refunds sent to prisoners.” Mtn. at 10. As plaintiffs

                                  16   point out, however, the Ninth Circuit has cast doubt on the government’s position. In the

                                  17   immigration context, the Ninth Circuit has held that “diversion of the [government]

                                  18   agencies’ time, resources, and personnel from other pressing immigration adjudication

                                  19   and enforcement priorities’ due to the need to ask additional questions and possibly

                                  20   review documentary evidence at bond hearings was ‘minimal’ evidence of harm to the

                                  21   government.” Al Otro Lado, 952 F.3d at 1008 (alteration in original) (quoting Hernandez

                                  22   v. Sessions, 872 F.3d 976, 995 (9th Cir. 2017)).

                                  23          Accordingly, defendants have not met their burden to demonstrate an irreparable

                                  24   injury absent a stay.

                                  25          2.     Whether Defendants Are Likely to Succeed on the Merits

                                  26          Defendants contend that because the CARES Act does not mandate the IRS to

                                  27   distribute the EIP at all and only requires the IRS to provide a tax credit for tax year 2020,

                                  28   then the IRS did not act contrary to law and its decision was not arbitrary and capricious.
                                                                                     22
                                            Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 23 of 39




                                  1    Mtn. at 8. Because the court grants plaintiffs’ motion for summary judgment on their APA

                                  2    706(2) claim, it necessarily follows that defendants are not likely to succeed on the

                                  3    merits.

                                  4            Because defendants do not satisfy the first two Nken factors, the court does not

                                  5    reach the remaining factors. See Nken, 556 U.S. at 434–35. For the foregoing reasons,

                                  6    defendants’ motion for stay is DENIED.

                                  7    D.      Motion for Summary Judgment

                                  8            Plaintiffs move for summary judgment on their first and second causes of action.11

                                  9    As a threshold matter, plaintiffs contend that there are no genuine disputes of material

                                  10   fact and review is limited to the administrative record. MSJ at 6. Plaintiffs state that

                                  11   based on the declaration from the IRS’s chief counsel explaining the agency’s

                                  12   contemporaneous reasons for its decision, the absence of any indication from defendants
Northern District of California
 United States District Court




                                  13   that additional reasons were considered, and the fact that plaintiffs’ challenge is a legal

                                  14   one, they do not seek to supplement the record or conduct discovery for this motion. Id.

                                  15   at 6–7. Defendants do not challenge this contention and present no facts that controvert

                                  16   those produced by plaintiffs.

                                  17           This case presents an interesting threshold question: whether the court can

                                  18   proceed to summary judgment on APA claims before the agency provides or certifies the

                                  19   administrative record. In cases applying section 706(2)(A), “the focal point for judicial

                                  20   review should be the administrative record already in existence, not some new record

                                  21   made initially in the reviewing court.” Camp v. Pitts, 411 U.S. 138, 142 (1973) (per

                                  22   curiam). The court finds that summary judgment on the evidence before the court is

                                  23   appropriate for a few reasons.

                                  24           First, “[t]he whole administrative record . . . is not necessarily those documents

                                  25   that the agency has compiled and submitted as the administrative record. The whole

                                  26   administrative record, therefore, consists of all document and materials directly or

                                  27
                                       11
                                  28      Plaintiffs state that if the court grants summary judgment on their class-wide APA
                                       claims, their third claim under the Little Tucker Act will be mooted. MSJ at 1 n.1.
                                                                                       23
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 24 of 39




                                  1    indirectly considered by agency decision-makers and includes evidence contrary to the

                                  2    agency’s position.” Thompson v. U.S. Dep’t of Labor, 885 F.2d 551, 555 (9th Cir. 1989)

                                  3    (citation and internal quotation marks omitted). In this case, the relevant exhibits

                                  4    appended to the Salahi Declaration are the IRS’s own materials and publications. While

                                  5    plaintiffs, rather than the agency, compiled and submitted those documents, they can still

                                  6    be considered part of the administrative record. Further, as the court determined in its

                                  7    prior order, the documents are judicially noticeable. Dkt. 50 at 4 n.3.

                                  8           Second, the declarations submitted by named plaintiffs and agency decision-

                                  9    makers are relevant with regard to the court’s subject matter jurisdiction and whether

                                  10   defendants will be irreparably harmed absent a stay. In other words, they are relevant for

                                  11   purposes other than the court’s section 706 determination. For example, in Lujan v.

                                  12   National Wildlife Foundation, the Supreme Court reviewed two affidavits that purported to
Northern District of California
 United States District Court




                                  13   establish the plaintiffs were within the contemplated zone of interests of the relevant

                                  14   statute and thus able to seek judicial review under § 702. 497 U.S. 871, 885 (1990) (“We

                                  15   turn, then, to whether the specific facts alleged in the two affidavits considered by the

                                  16   District Court raised a genuine issue of fact as to whether an ‘agency action’ taken by

                                  17   petitioners caused respondent to be ‘adversely affected or aggrieved . . . within the

                                  18   meaning of a relevant statute.” (alteration in original)).

                                  19          Finally, defendants do not challenge whether any particular document is part of the

                                  20   administrative record. The evidence before the court remains unchanged since the

                                  21   court’s preliminary injunction order and reflects what was directly or indirectly considered

                                  22   by agency decision-makers. Accordingly, the court proceeds to the merits of plaintiffs’

                                  23   claims.

                                  24          1.     First Claim—§ 706(1): Unlawfully Withheld or Unreasonably Delayed

                                  25          Plaintiffs’ first claim is that defendants unlawfully withheld EIP benefits to plaintiffs

                                  26   and class members in violation of title 5 U.S.C. § 706(1). Compl. ¶ 42. Section 706(1) of

                                  27   the APA provides that a court “shall compel agency action unlawfully withheld or

                                  28   unreasonably delayed.” 5 U.S.C. § 706(1). “A court can compel agency action under this
                                                                                      24
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 25 of 39




                                  1    section only if there is ‘a specific, unequivocal command’ placed on the agency to take a

                                  2    ‘discrete agency action,’ and the agency has failed to take that action.” Vietnam

                                  3    Veterans of Am. v. Cent. Intelligence Agency, 811 F.3d 1068, 1075 (9th Cir. 2016)

                                  4    (quoting Norton v. S. Utah Wilderness Alliance (“SUWA”), 542 U.S. 55, 63–64 (2004)).

                                  5    Discrete agency actions include “rules, orders, licenses, sanctions, and relief.” Hells

                                  6    Canyon Pres. Council v. U.S. Forest Serv., 593 F.3d 923, 932 (9th Cir. 2010) (citing

                                  7    SUWA, 542 U.S. at 62–63; and 5 U.S.C. § 551(13)).

                                  8           Plaintiffs argue that the discrete agency action here is the failure to disburse

                                  9    advance refunds to certain eligible individuals, specifically, incarcerated individuals and

                                  10   the Secretary has zero discretion to decide who constitutes an eligible individual. MSJ at

                                  11   10. According to plaintiffs, defendant have both a legal duty to perform a discrete agency

                                  12   action and failed to perform that action. Id. Defendants advance no argument regarding
Northern District of California
 United States District Court




                                  13   § 706(1) other than asserting plaintiffs’ interpretation of the CARES Act generally is

                                  14   incorrect.

                                  15          There is no doubt that the CARES Act compels the Treasury and the IRS to take a

                                  16   discrete agency action. The definition of agency action includes “relief” and, in turn, the

                                  17   definition of relief includes “grant of money.” 5 U.S.C. § 551(11), (13). The CARES Act

                                  18   requires the Treasury Secretary to disburse advance refund payments in the amount that

                                  19   would have been allowed as a tax credit under § 6428(f)(1), (3) (“The Secretary shall,

                                  20   subject to the provisions of this title, refund or credit any overpayment attributable to this

                                  21   section as rapidly as possible.”).

                                  22          It is equally clear that the IRS has taken significant action related to the CARES

                                  23   Act payments. On June 3, 2020, the Treasury Department announced that it had

                                  24   delivered 159 million EIPs worth more than $267 billion. Salahi Decl., Ex. 3. The first

                                  25   disbursement of EIPs occurred just fourteen days after the passage of the CARES Act

                                  26   and the TIGTA assessed that 98 percent of EIPs were correctly computed. Id., Ex. 6 at

                                  27   3–4. Further, the IRS acted with regard to incarcerated individuals. As plaintiffs allege

                                  28   and the TIGTA report confirms, the IRS issued EIPs to some incarcerated individuals in
                                                                                     25
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 26 of 39




                                  1    April 2020 and then decided to change course and not issue EIPs to incarcerated

                                  2    individuals as well as attempt to claw back already issued payments. E.g., Compl. ¶¶ 17,

                                  3    19.

                                  4           These steps are not the hallmarks of an agency that has failed to act. What

                                  5    plaintiffs are objecting to is not so much the failure to act but the manner in which the IRS

                                  6    decided to stop payments to incarcerated individuals and the legality of its decision to do

                                  7    so. Indeed, the complaint alleges that “the IRS took action to exclude incarcerated

                                  8    persons from subsequent EIP disbursements.” Id. ¶ 19 (emphasis added).

                                  9           This case is similar to Hells Canyon Preservation Council v. U.S. Forest Service,

                                  10   593 F.3d at 932, where the plaintiffs alleged that the Forest Service failed to take the

                                  11   discrete action of prohibiting the use of motorized vehicles in certain wilderness areas,

                                  12   which was required by statute. The Ninth Circuit noted that the agency had been
Northern District of California
 United States District Court




                                  13   carrying out its statutory responsibility since 1981 by drawing certain boundaries, but the

                                  14   plaintiffs were only taking issue with the way in which the agency carried out its

                                  15   obligation. Id. The court summarized why § 706(1) was not applicable: “[h]ad the Forest

                                  16   Service failed to establish a boundary at all, plaintiffs might have a case for § 706(1)

                                  17   review, but we have no basis for compelling the Forest Service to adopt [the plaintiffs’]

                                  18   preferred boundary.” Id. at 933 (citation omitted). Instead, the plaintiff’s argument was

                                  19   “better phrased as a claim that the Forest Service’s boundary determination was

                                  20   ‘arbitrary and capricious.’”

                                  21          Here, the IRS carried out its statutory responsibility by issuing advance refund

                                  22   payments to millions of Americans. It also acted with regard to incarcerated individuals;

                                  23   the agency initially issued EIPs to incarcerated individuals then changed its decision.

                                  24   Purposefully excluding incarcerated individuals from receiving advance refund payments

                                  25   is akin to drawing a boundary. That boundary might be arbitrary and capricious or

                                  26   contrary to law, but at the very least the agency acted.

                                  27          For the foregoing reasons, plaintiffs’ motion for summary judgment for their first

                                  28   claim is DENIED.
                                                                                    26
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 27 of 39




                                  1           2.     Second Claim—APA Contrary to Law & In Excess of Statutory

                                  2                  Authority

                                  3           Plaintiffs’ second claim is that defendants’ policy denying EIP benefits is contrary

                                  4    to law, in excess of statutory authority, and arbitrary and capricious. The court addresses

                                  5    the arbitrary and capricious element in the next section.

                                  6           The APA requires courts to “hold unlawful and set aside agency action, findings,

                                  7    and conclusions found to be . . . an abuse of discretion, or otherwise not in accordance

                                  8    with law.” 5 U.S.C. § 706(2)(A). Generally, plaintiffs argue that defendants’ action is

                                  9    contrary to law and exceeds statutory authority because the CARES Act mandates

                                  10   distribution of the advance refund to eligible individuals and otherwise eligible

                                  11   incarcerated individuals are not excluded as an eligible individual under the Act. MSJ at

                                  12   12–13.
Northern District of California
 United States District Court




                                  13                 a.     Whether the CARES Act Mandates the IRS to Issue Advance

                                  14                        Refunds

                                  15          Plaintiffs contend that the central purpose of the CARES Act was to provide

                                  16   emergency assistance to Americans affected by the pandemic. MSJ at 7. Plaintiffs

                                  17   submit that section 6428 requires the IRS to issue advance refunds and to do so as

                                  18   rapidly as possible. Id. To that end, they recapitulate the court’s preliminary injunction

                                  19   analysis. See id. at 7–8. In response, defendants advance novel arguments regarding

                                  20   the language and structure of the Act, which the court addresses separately.

                                  21                       i.      Language

                                  22          As previously noted, section 6428(f)(3)(A) provides in relevant part: “The Secretary

                                  23   shall, subject to the provisions of this title, refund or credit any overpayment attributable

                                  24   to this section as rapidly as possible.” 26 U.S.C. § 6428(f)(3)(A).

                                  25          Defendants agree that this subsection’s use of the term “shall” indicates a

                                  26   mandatory command. Dkt. 70 at 8. They assert, however, that that command does not

                                  27   require the IRS to issue advance refunds to all eligible individuals before December 31,

                                  28   2020. Id. Instead, defendants argue the “shall” command modifies only the phrase “as
                                                                                     27
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 28 of 39




                                  1    rapidly as possible.” Dkt. 70 at 8–9. Stated differently, it applies to the speed with which

                                  2    the IRS must issue the advance refunds, not the scope of such issuance. Id.

                                  3           In their reply, plaintiffs contend that this construction would lead to plainly

                                  4    unacceptable results. Principally, plaintiffs explain that, if adopted, it would permit the

                                  5    IRS to unilaterally choose not to issue advance refunds to anyone. Dkt. 73 at 2. In that

                                  6    even, plaintiffs further explain, subsection (f)(3)(A)’s requirement to act “as rapidly as

                                  7    possible” would not be at issue and, thus, the IRS would necessarily be in compliance

                                  8    with the statute. Id.

                                  9           As defendants acknowledge, subsection (a) creates a refundable tax credit to be

                                  10   paid in tax year 2020. Dkt. 70 at 2. The Second Circuit described refundable tax credits

                                  11   as follows:

                                  12                 taxpayers who are eligible for tax “refunds” based on [Earned
Northern District of California
 United States District Court




                                                     Income Tax Credit (“EITC”)] and [Additional Child Tax Credit
                                  13                 (“ACTC”)] tax credits do not actually “overpay” their income
                                                     taxes, at least in the traditional sense of the word. Instead, the
                                  14                 EITC and ACTC refundable tax credit programs are structured
                                                     to create the legal fiction that recipients make “overpayments”
                                  15                 on their taxes, thereby entitling them to the resulting tax
                                                     “refunds,” as a mechanism for achieving certain social policy
                                  16                 goals.
                                  17   Sarmiento v. United States, 678 F.3d 147, 152 (2d Cir. 2012); (citing Sorenson v. Sec’y

                                  18   of Treasury, 475 U.S. 851, 864 (1986)). Next, subsection (f)(1) establishes the advance

                                  19   refund: “each individual who was an eligible individual for [tax year 2019] shall be treated

                                  20   as having made a payment against the tax . . . for [tax year 2019] in an amount equal to

                                  21   the advance refund amount for [tax year 2019].” § 6428(f)(1). Subsection (f)(2) defines

                                  22   the “advance refund amount” with reference to the tax credit for tax year 2020 defined in

                                  23   subsection (a): “the advance refund amount is the amount that would have been allowed

                                  24   as a credit under this section for [tax year 2019] if this section (other than subsection (e)

                                  25   and this subsection) had applied to [tax year 2019]. § 6428(f)(2).

                                  26          At this point, Sarmiento is especially relevant. In that case, the plaintiff taxpayers

                                  27   offered to settle with the IRS to pay their outstanding tax liabilities and as a condition of

                                  28   the settlement, plaintiffs agreed that the IRS could retain any refunds or credits to which
                                                                                     28
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 29 of 39




                                  1    they may have been entitled to receive for 2007 or for earlier tax years. Sarmiento, 678

                                  2    F.3d at 150. The parties disputed when an advance refund provided by the Economic

                                  3    Stimulus Act (“ESA”) of 2008. was owed to the plaintiffs. If the advance refund was owed

                                  4    in 2007, then it was subject to the settlement agreement; however, if the advance refund

                                  5    was owed in 2008, then the refund was outside the time period of the agreement and

                                  6    therefore not subject to it. Id. at 155. After reviewing the ESA’s structure—which mirrors

                                  7    the CARES Act’s structure—the Second Circuit explained section 6428 as follows:

                                  8                  we think the ESA is clear on its face with regard to which tax
                                                     years the stimulus credits relate: the basic credit available
                                  9                  under subsections (a) and (b) grants eligible taxpayers a refund
                                                     applicable to the 2008 tax year, whereas the “advance refunds”
                                  10                 available under subsection (g) grants eligible taxpayers a
                                                     refund applicable to the 2007 tax year.
                                  11

                                  12   Id. “Accordingly, plaintiffs’ ESA tax refund was within the temporal reach of the
Northern District of California
 United States District Court




                                  13   [settlement] agreements additional consideration provision, which restricted the IRS’s

                                  14   entitlement to withhold plaintiffs’ tax refunds to those pertaining to the 2007 tax year.” Id.

                                  15          Given that the advance refund was owed to the plaintiffs in 2007, the Second

                                  16   Circuit held that the IRS could withhold payment of the refund under the terms of the

                                  17   settlement agreement. Relatedly, the Sarmiento court also found persuasive the fact that

                                  18   the “shall be treated” language in § 6428(g)(1) (currently located at § 6428(f)(1)) “is best

                                  19   interpreted as establishing the legal fiction that eligible taxpayers overpaid their 2007

                                  20   taxes in an amount equal to the ‘advance refund’ of their ESA stimulus credit . . . .” Id. at

                                  21   156. It further reasoned that the “negative conditional phrasing” used in subsection (g)(2)

                                  22   (currently subsection (f)(2)) “seems to reflect a presumption on the part of Congress that

                                  23   the ‘advance refunds’ available under subsections (f) and (g), in contrast to those

                                  24   available under subsections (a) and (b), do apply to the 2007 tax year.” Id.

                                  25          The court finds Sarmiento’s reasoning persuasive. Extending it here, the court

                                  26   concludes that the CARES Act’s advance refund is owed to taxpayers who meet the

                                  27   criteria of the statute in tax year 2019 (as opposed 2020), and that advanced refund is

                                  28   based on a constructive overpayment of their 2019 tax returns (or 2018 pursuant to
                                                                                     29
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 30 of 39




                                  1    subsection (f)(5)).

                                  2           Separate from the Second Circuit’s reasoning in Sarmiento, defendants’ proposed

                                  3    construction of the “shall” verb used in subsection (f)(3)(A) fails for other reasons. While

                                  4    defendants are correct that subsection (f)(3)(A)’s use of the verb “shall” does require the

                                  5    IRS to act “as rapidly as possible,” that verb also compels it to “refund” or “credit.” Plainly

                                  6    read, then, the IRS must (subject to other provisions of title 26) refund or credit an

                                  7    overpayment attributable to section 6428 and do so as quickly as possible. Defendants

                                  8    fail to proffer any authority or grammar-based justification to limit the reach of the “shall”

                                  9    verb to only this section’s final phrase. Indeed, it appears that the only other authority on

                                  10   this issue would reject any such limitation. R.V. v. Mnuchin, 2020 WL 3402300, at *7 (D.

                                  11   Md. June 19, 2020) (“The Act therefore requires the government to pay the fictional

                                  12   overpayment, and be quick about it.”).
Northern District of California
 United States District Court




                                  13          Separately, if Congress meant to express defendants’ construction that the “shall”

                                  14   command “applies only to the speed with which the IRS must issue the advance refunds,”

                                  15   (Dkt. 70 at 12), it could have done so by reorganizing this section to simply state: The

                                  16   Secretary shall as rapidly as possible, and subject to the provisions of this title, refund

                                  17   or credit any overpayment attributable to this section. But Congress did not. In any

                                  18   event, as plaintiffs point out, defendants’ position on this issue would, if adopted, permit it

                                  19   to lawfully withhold issuing any refund or credit in the first instance. Such an outcome is

                                  20   at odds with the Second Circuit’s conclusion in Sarmiento and the Act’s broader

                                  21   economic stimulus goals.

                                  22                         ii.    Structure

                                  23          Defendants further assert that the remainder of subsection (f) supports their

                                  24   construction. For example, subsections (f)(1) and (f)(5) contemplate that the IRS would

                                  25   only look to tax returns from 2018 and 2019 to determine eligibility and if the IRS does

                                  26   not have any of this information, then such individual would not receive an advance

                                  27   refund. Dkt. 70 at 9. These individuals must wait to file their 2020 tax returns because,

                                  28   according to defendants, the statute neither confers on them a right to an advance
                                                                                     30
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 31 of 39




                                  1    refund, nor provides a mechanism to secure that advance refund before they file their

                                  2    2020 return. Id. at 10. Defendants also argue that because no refund or credit is allowed

                                  3    after December 31, 2020, Congress was aware that there would be a subset of refunds

                                  4    or credits for which eligible individuals would be entitled but could not be issued as an

                                  5    advance refund after that date. Id. Finally, defendants point to subsections (a), (c), and

                                  6    (e) as supporting an interpretation of section 6428 as providing a tax credit, not simply a

                                  7    $1,200 stimulus payment. See id. at 10–11.

                                  8           In reply, plaintiffs argue that subsection (f)(5) requires the IRS to look at various

                                  9    readily available sources of information to identify eligible persons but does not provide

                                  10   discretion to the IRS on whether to issue an advance refund. Dkt. 73 at 3.

                                  11          With regard to structure, defendants plausibly argue that Congress did not intend

                                  12   every “eligible individual,” as defined by the Act, to receive an advance refund. Thus, if
Northern District of California
 United States District Court




                                  13   an eligible individual does not have a 2018 or 2019 tax return on file, then he or she must

                                  14   wait until filing of his or her 2020 tax returns to receive a tax credit and is not eligible for

                                  15   an advance refund. However, this conclusion extends to those eligible individuals who

                                  16   lack the above-referenced information on file. That conclusion says nothing about those

                                  17   who the IRS maintains the relevant information to determine whether he or she is entitled

                                  18   to receive an advance refund

                                  19          Defendants next argue that subsection (a) is the only part of the Act that creates a

                                  20   tax benefit and that this reading is confirmed by subsection (b), which confirms that the

                                  21   subsection (a) credit “shall be treated as allowed by subpart C of part IV of subchapter A

                                  22   of chapter 1.” Dkt. 70 at 10. Subpart C includes other refundable credits that are

                                  23   straightforward tax credits without the possibility of an advance refund. Id.

                                  24          The court agrees with defendants that the CARES Act mandates a refundable

                                  25   credit, which is generally the same as the tax credits referenced in subpart C. Yet, the

                                  26   distinguishing factor between the CARES Act (as well as earlier versions of section 6428)

                                  27   and those refundable credits is that subsection (f) of the Act provides an explicit

                                  28   mechanism for immediate and mandatory distribution of the refundable credit. This
                                                                                      31
                                            Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 32 of 39




                                  1    distinguishing factor reinforces, rather than detracts from, the court’s conclusion that the

                                  2    CARES Act is different from other refundable credits.

                                  3            Accordingly, the court finds that the CARES Act mandates the IRS to issue

                                  4    advance refund payments to those eligible individuals who meet the statutory criteria.

                                  5                   b.     Whether Incarcerated individuals are Eligible Individuals for

                                  6                          Purposes of the CARES Act

                                  7            Plaintiffs argue that the statute does not leave open the question of who is eligible

                                  8    to receive an advance refund. MSJ at 8. They cite the court’s preliminary injunction

                                  9    order and urge the court to make a similar finding here. Defendants advance no

                                  10   argument in opposition to this contention.

                                  11           The court’s prior order determined that the language of section 6428(d)12 did not

                                  12   indicate that Congress left the definition of “eligible individual” open-ended or otherwise
Northern District of California
 United States District Court




                                  13   up to the Secretary’s discretion to change. Dkt. 50 at 24 (citing Jimenez v. Quarterman,

                                  14   555 U.S. 113, 118 (2009) (“It is well established that, when the statutory language is

                                  15   plain, we must enforce it according to its terms.”)). Further, past versions of section 6428

                                  16   indicated that Congress knew how to exclude incarcerated individuals if it so desired, but

                                  17   that language did not appear in this version of the statute. See id. at 24–25. Finally, the

                                  18   court found persuasive the fact that defendants asserted three different interpretations of

                                  19   who constituted an eligible individual both publicly and in this litigation. Id. at 25.

                                  20           Because defendants advance no argument to the contrary, the court reaffirms its

                                  21   prior finding that incarcerated individuals are not excludable as an “eligible individual”

                                  22   under the Act. For that reason, it follows that defendants’ interpretation of the CARES

                                  23   Act is “not in accordance with law.” 5 U.S.C. § 706(2)(A).

                                  24           For the foregoing reasons, plaintiffs’ motion for summary judgment on their second

                                  25

                                  26   12
                                          Section 6428(d) provides: “For purposes of this section, the term ‘eligible individual’
                                  27   means any individual other than (1) any nonresident alien individual, (2) any individual
                                       with respect to whom a deduction under section 151 is allowable to another taxpayer for
                                  28   a taxable year beginning in the calendar year in which the individual’s taxable year
                                       begins, and (3) an estate or trust.” 26 U.S.C. § 6428(d).
                                                                                   32
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 33 of 39




                                  1    claim that the agency action was contrary to law and in excess of statutory authority is

                                  2    GRANTED.

                                  3           3.      Second Claim—APA: Arbitrary and Capricious

                                  4           Plaintiffs’ second claim also alleges that defendants’ action is arbitrary and

                                  5    capricious. Compl. ¶ 45. “‘[A]rbitrary and capricious’ review under the APA focuses on

                                  6    the reasonableness of an agency’s decision-making processes.” CHW W. Bay v.

                                  7    Thompson, 246 F.3d 1218, 1223 (9th Cir. 2001) (citations omitted). Agency action is

                                  8    invalid if the agency fails to give adequate reasons for its decisions, fails to examine the

                                  9    relevant data, or offers no “rational connection between the facts found and the choice

                                  10   made.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463

                                  11   U.S. 29, 43 (1983); see also Encino Motorcars, 136 S. Ct. at 2125. “Chevron deference

                                  12   is not warranted where the regulation is ‘procedurally defective’—that is, where the
Northern District of California
 United States District Court




                                  13   agency errs by failing to follow the correct procedures in issuing the regulation.” Encino

                                  14   Motorcars, 136 S. Ct. at 2125 (quoting Mead, 533 U.S. at 227). Where “the agency has

                                  15   failed to ‘examine the relevant data’ or failed to ‘articulate a rational explanation for its

                                  16   actions,’” its decision is arbitrary and capricious. Genuine Parts Co. v. EPA, 890 F.3d

                                  17   304, 311–12 (D.C. Cir. 2018) (quoting Carus Chem. Co. v. EPA, 395 F.3d 434, 441 (D.C.

                                  18   Cir. 2005)).

                                  19          But “[t]he scope of review under the ‘arbitrary and capricious’ standard is narrow

                                  20   and a court is not to substitute its judgment for that of the agency.” State Farm, 463 U.S.

                                  21   at 43; San Luis & Delta-Mendota Water Auth. v. Jewell, 747 F.3d 581, 601 (9th Cir. 2014)

                                  22   (“Although our inquiry must be thorough, the standard of review is highly deferential; the

                                  23   agency’s decision is ‘entitled to a presumption of regularity,’ and we may not substitute

                                  24   our judgment for that of the agency.” (quoting Citizens to Preserve Overton Park, Inc. v.

                                  25   Volpe, 401 U.S. 402, 415–16 (1971), abrogated in part on other grounds as recognized in

                                  26   Califano v. Sanders, 430 U.S. 99, 105 (1977))).

                                  27          Here, plaintiffs argue that defendants’ policy is arbitrary and capricious because

                                  28   defendants have failed to provide an adequate reason for its decision. MSJ at 13. Next,
                                                                                      33
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 34 of 39




                                  1    the policy relies on factors that Congress did not intend it to consider. Id. at 14. Plaintiffs

                                  2    contend that, to the extent defendants claim the policy was adopted as an anti-fraud

                                  3    measure, that reason is a post-hoc declaration offered in this lawsuit and defendants

                                  4    have not logically connected instances of fraud to the broader decision not to disburse

                                  5    any payments to incarcerated individuals. Id. In response, defendants argue that

                                  6    because section 6428 does not require the IRS to issue advance refund payments to

                                  7    plaintiffs, the IRS has not acted arbitrarily and capriciously. Dkt. 70 at 16.

                                  8           The court’s prior order determined that plaintiffs were likely to succeed on the

                                  9    merits because defendants had not directed the court to any evidence indicating that the

                                  10   Treasury Department or the IRS gave any reason for the decision to exclude payments to

                                  11   incarcerated individuals, much less an adequate one. Dkt. 50 at 27–28. Defendants

                                  12   have not advanced any convincing explanation or reason to deviate from the court’s prior
Northern District of California
 United States District Court




                                  13   finding.

                                  14          For example, defendants cited a concern on the part of the IRS that it regularly

                                  15   received information about possible fraudulent tax refunds or other frivolous tax activity

                                  16   involving incarcerated individuals. See Dkt. 70 at 6–7; Dkt. 44-1, ¶¶ 5–6. Yet, this

                                  17   explanation was not publicly advanced by the agency at the time it reached its

                                  18   determination and therefore constitutes an impermissible post hoc rationalization. See

                                  19   Dep’t of Homeland Sec. v. Regents of Univ. of Cal., 140 S. Ct. 1891, 1909 (2020) (“While

                                  20   it is true that the Court has often rejected justifications belatedly advanced by advocates,

                                  21   we refer to this as a prohibition on post hoc rationalizations, not advocate rationalizations,

                                  22   because the problem is the timing, not the speaker. The functional reasons for requiring

                                  23   contemporaneous explanations apply with equal force regardless whether post hoc

                                  24   justifications are raised in court by those appearing on behalf of the agency or by agency

                                  25   officials themselves.”).

                                  26          In sum, the court reaffirms its prior finding that defendants’ policy of excluding

                                  27   incarcerated individuals from receiving an EIP solely on the basis of their incarcerated

                                  28   status is arbitrary and capricious. For the foregoing reasons, plaintiffs’ motion for

                                       summary judgment on their second claim that the agency action was arbitrary
                                                                                     34
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 35 of 39




                                  1    and capricious is GRANTED.

                                  2           4.     Whether Plaintiffs Qualify for a CARES Act Advance Refund

                                  3           Finally, defendants argue that plaintiffs’ motion should be denied because they

                                  4    have not established, as a factual matter, that they are entitled to a CARES Act credit.

                                  5    Dkt. 70 at 16. According to defendants, plaintiffs’ only support for their contention that

                                  6    they have satisfied the statutory requirement is in the form of their unsworn declarations,

                                  7    neither which contains a valid signature. Id. at 17 (citing Dkts. 13, 14). Defendants

                                  8    further contend that plaintiffs have failed to establish that they have a valid Social

                                  9    Security Number, fall within the income limitations of subsection (c), and are not claimed

                                  10   as a dependent on someone else’s tax return. Id. at 17–18.

                                  11          In response, plaintiffs contend that their declarations establish their eligibility for

                                  12   relief because they asserted that they meet the statutory criteria. Dkt. 73 at 9–10.
Northern District of California
 United States District Court




                                  13   According to plaintiffs, defendant do not submit any evidence to dispute plaintiffs’

                                  14   declarations, despite having comprehensive databases with information about

                                  15   incarcerated people. Id. at 10. Plaintiffs next argue that whether they have Social

                                  16   Security Numbers and their adjusted gross income is relevant only to the amount of

                                  17   payment they would receive, not whether they are eligible individuals for purposes of the

                                  18   Act. Id. at 12. Finally, plaintiffs assert that the Civil Local Rules expressly authorizes the

                                  19   use of electronic signatures and their declarations include an attestation from plaintiffs

                                  20   that they authorized their electronic signatures. Id. at 12–13.

                                  21          Defendants misapprehend the nature of this suit. At its core, this is not a tax

                                  22   refund action; rather, plaintiffs’ claims are grounded in the APA and challenge the IRS’s

                                  23   interpretation of the CARES Act and the procedures by which the IRS arrived at its

                                  24   interpretation. While it is true that plaintiffs aver that they are eligible individuals and

                                  25   otherwise meet the criteria established by the Act, these facts are not necessary to

                                  26   prevail on an APA claim. The focus of an APA claim is on the agency’s action, not on the

                                  27   plaintiffs. Of course, plaintiffs must meet Article III’s standing requirement as well as

                                  28   other prudential requirements, such as the zone-of interest test, to establish a personal
                                                                                      35
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 36 of 39




                                  1    stake in the outcome of the case.

                                  2           The court takes no position on whether plaintiffs or class members are in fact

                                  3    owed advance refund payments or the amount of those payments. Indeed, the court’s

                                  4    Rule 23(b)(2) finding was premised on the “indivisible nature of the injunctive or

                                  5    declaratory remedy warranted” but not “an individualized award of monetary damages.”

                                  6    Dkt. 50 at 42 (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 360–61 (2011)).

                                  7    The court’s determination in this order is that the IRS’s action was “arbitrary,

                                  8    capricious, . . . or otherwise not in accordance with law” and the appropriate remedy is to

                                  9    “hold unlawful and set aside” that agency action. 5 U.S.C. § 706(2). It is incumbent on

                                  10   the IRS, as the agency charged by Congress, to make individual determinations whether

                                  11   an individual is an “eligible individual” and meets the various criteria delineated in the Act.

                                  12          5.     Class Certification
Northern District of California
 United States District Court




                                  13          Finally, plaintiffs request the court confirm class certification for purposes of final

                                  14   judgment. MSJ at 15 n.7. Though they acknowledge that the court provisionally certified

                                  15   a class, plaintiffs contend that no change in circumstances material to the propriety of

                                  16   class certification has arisen. Id. Defendants respond that this request should be denied

                                  17   because the named plaintiffs lack standing, have failed to establish a waiver of sovereign

                                  18   immunity, and have failed to factually establish that they meet the eligibility criteria of

                                  19   section 6428. Dkt. 70 at 18.

                                  20          In its prior order, the court provisionally certified a class for purposes of the

                                  21   preliminary injunction. Dkt. 50 at 43–44. Because of the time sensitive nature of

                                  22   plaintiffs’ requested relief and because defendants failed to offer any substantive

                                  23   argument against class certification, the court’s certification was provisional. Id. at 36–

                                  24   37. With respect to the current motions, defendants’ arguments against class certification

                                  25   are limited to the same arguments that the court rejects throughout this order. Further,

                                  26   defendants have put forward no contention, whether factual or legal, challenging the

                                  27   court’s Rule 23(a) and 23(b)(2) findings in the prior order.

                                  28          Accordingly, the court certifies a class as defined in the court’s October 2, 2020
                                                                                     36
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 37 of 39




                                  1    order. Dkt. 62 at 12–13.

                                  2           6.     Relief

                                  3           Plaintiffs request the court to enter a declaration that

                                  4                  (1) Section 6428 does not authorize Defendants to withhold
                                                     advance refunds or credits from Class Members solely
                                  5                  because they are or were incarcerated; (2) Defendants
                                                     unlawfully withheld or unreasonably delayed delivery of
                                  6                  advance refunds to Class Members pursuant to 5 U.S.C.
                                                     § 706(1); (3) Defendants’ policy of withholding advance refunds
                                  7                  or credits from Class Members because they are or were
                                                     incarcerated is contrary to law and in excess of statutory
                                  8                  authority under 5 U.S.C. § 706(2); and (4) Defendants’ policy is
                                                     also arbitrary and capricious under 5 U.S.C. § 706(2).
                                  9

                                  10   MSJ at 15. They also request the court to convert its preliminary injunction into a

                                  11   permanent injunction. Id. at 15–16.

                                  12          As a general matter, “[t]he court’s decision to grant or deny injunctive or
Northern District of California
 United States District Court




                                  13   declaratory relief under [the] APA is controlled by principles of equity.” Nat’l Wildlife

                                  14   Fed’n v. Espy, 45 F.3d 1337, 1343 (9th Cir. 1995) (citations omitted). The court has

                                  15   determined above that the IRS’s decision to exclude incarcerated individuals from

                                  16   receiving an EIP solely on the basis of their status as incarcerated individuals violated the

                                  17   APA. The court finds that declaratory relief is a proper remedy for defendants’ violation

                                  18   of the APA. Thus, the court finds and declares that title 26 U.S.C. § 6428 does not

                                  19   authorize defendants to withhold advance refunds or credits from class members solely

                                  20   because they are or were incarcerated. The court further finds and declares that

                                  21   defendants’ policy that persons who are or were incarcerated at any time in 2020 were

                                  22   ineligible for advance refunds under the Act is both arbitrary and capricious and not in

                                  23   accordance with law.

                                  24          Next, plaintiffs request a permanent injunction that enjoins defendants from

                                  25   withholding advance refunds or credits from any class member on the sole basis that

                                  26   they are or were incarcerated and order reconsideration of previously filed claims. They

                                  27   also seek vacatur of the agency’s policy. “Vacatur is the ‘standard remedy’ when a court

                                  28   concludes that an agency’s conduct was illegal under the APA.” California by & through
                                                                                     37
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 38 of 39




                                  1    Becerra v. U.S. Dep’t of the Interior, 381 F. Supp. 3d 1153, 1178 (N.D. Cal. 2019) (citing

                                  2    Pollinator Stewardship Council v. U.S. EPA, 806 F.3d 520, 532 (9th Cir. 2015)); see also

                                  3    Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1405 (9th Cir. 1995) (“Ordinarily

                                  4    when a regulation is not promulgated in compliance with the APA, the regulation is

                                  5    invalid.”).

                                  6            While defendants have not promulgated a regulation, vacatur of their unlawful

                                  7    policy excluding incarcerated individuals from receiving CARES Act benefits solely on the

                                  8    basis for such status is warranted. Further, for reasons discussed herein, the court also

                                  9    exercises its equitable powers to convert its preliminary injunction into a permanent

                                  10   injunction.

                                  11                                          CONCLUSION

                                  12           For the foregoing reasons, defendants’ motion for stay pending appeal is DENIED.
Northern District of California
 United States District Court




                                  13   Plaintiffs’ motion for summary judgment of their first claim is DENIED and their motion for

                                  14   summary judgment of their second claim is GRANTED. As discussed herein, the court

                                  15   finds and declares that defendants’ policy violated the APA and is hereby VACATED.

                                  16   The Court also vacates the provisional certification of the class and certifies a litigation

                                  17   class for all purposes. Finally, the court enters the following permanent injunction.

                                  18                                   PERMANENT INJUNCTION

                                  19           Defendants Steven Mnuchin, in his official capacity as the Secretary of the U.S.

                                  20   Department of Treasury; Charles Rettig, in his official capacity as U.S. Commissioner of

                                  21   Internal Revenue; the U.S. Department of the Treasury; the U.S. Internal Revenue

                                  22   Service; and the United States of America, are hereby enjoined from withholding benefits

                                  23   pursuant to 26 U.S.C. § 6428 from plaintiffs or any class member on the sole basis of

                                  24   their incarcerated status. Within 30 days of the court’s September 24, 2020 order,

                                  25   defendants shall reconsider advance refund payments to those who are entitled to such

                                  26   payment based on information available in the IRS’s records (i.e., 2018 or 2019 tax

                                  27   returns), but from whom benefits have thus far been withheld, intercepted, or returned on

                                  28   the sole basis of their incarcerated status. Within 30 days of the court’s September 24,

                                       2020 order, defendants shall reconsider any claim filed through the “non-filer” online
                                                                                     38
                                         Case 4:20-cv-05309-PJH Document 87 Filed 10/14/20 Page 39 of 39




                                  1    portal or otherwise that was previously denied solely on the basis of the claimant’s

                                  2    incarcerated status. Defendants shall take all necessary steps to effectuate these

                                  3    reconsiderations, including updates to the IRS website and communicating to federal and

                                  4    state correctional facilities. Within 45 days of the court’s September 24, 2020 order,

                                  5    defendants shall file a declaration confirming these steps have been implemented,

                                  6    including data regarding the number and amount of benefits that have been disbursed.

                                  7          IT IS SO ORDERED.

                                  8    Dated: October 14, 2020

                                  9                                                /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  10                                               United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   39
